EXHIBIT 10.2


LENDINGCLUB CORPORATION
2007 Stock Incentive Plan
ARTICLE 1
Background and Purpose of the Plan  
Section 1.1 Background. This 2007 Stock Incentive Plan (the “Plan”) permits the
grant of Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock
and other stock-based awards.
Section 1.2 Purpose. The purposes of the Plan are (a) to attract and retain the
best available personnel for positions of substantial responsibility, (b) to
provide additional incentive to Employees, Directors and Consultants, and (c) to
promote the success of the business of the Company.
Section 1.3 Eligibility. All of the Company’s Service Providers are eligible to
be granted Awards under the Plan. Incentive Stock Options may be granted only to
Employees.
Section 1.4 Definitions. Capitalized terms used in the Plan and not otherwise
defined herein shall have the meanings assigned to such terms in the attached
Appendix.
ARTICLE 2
Shares Subject To The Plan
Section 2.1 Shares Subject to the Plan. Subject to adjustment under Section 2.3,
the number of shares of Common Stock initially reserved for issuance pursuant to
Awards made under the Plan shall not exceed Shares. Shares issued under the Plan
may consist in whole or in part of authorized but unissued shares or treasury
shares.
Section 2.2 Lapsed Awards. If an Award expires or is terminated, surrendered or
cancelled without having been exercised in full, or is surrendered pursuant to
an Exchange Program, or is otherwise forfeited in full or in part, including as
a result of Restricted Stock or Optioned Stock or other Shares constituting or
subject to an Award being repurchased by the Company pursuant to the contractual
repurchase right as specified in the Award Agreement, then the unissued Shares
which were subject to such Award and/or such surrendered, cancelled or forfeited
Shares (as the case may be) shall become available for future grant or sale
under the Plan (unless the Plan has terminated), subject however, in the case of
Incentive Stock Options to any limitations under the Code. If an Award is
exercised, in whole or in part, by delivery or attestation of Shares under
Section 4.3(b), the number of Shares deemed to have been issued under the Plan
shall be the number of Shares which were subject to the Award or portion thereof
so exercised and not the net number of Shares actually issued upon such
exercise.
Section 2.3 Adjustments. In the event that there is any stock dividend on the
Shares payable in Shares, or any stock split, reverse stock split, combination
or reclassification of





--------------------------------------------------------------------------------







Shares, or any other increase in the number of outstanding Shares without
receipt of consideration by the Company, then the maximum aggregate number and
class of securities available for Awards under Section 2.1 of the Plan, the
maximum number and class of securities issuable to a Service Provider under
Section 4.1(c) of the Plan, and any other limitation under this Plan on the
maximum number and class of securities issuable to an individual or in the
aggregate, and the price of securities covered by each outstanding Option shall
be proportionately adjusted by the Administrator as it deems equitable in its
absolute discretion to prevent dilution or enlargement of the rights of the
Participants; provided that any fractional Shares resulting from such
adjustments shall be eliminated. The Administrator’s determination with respect
to any such adjustments shall be conclusive.
ARTICLE 3
Administration of the Plan  
Section 3.1 Board and Committees. The Plan shall be administered by (i) the
Board or (ii) a Committee which shall comply with Applicable Laws. Different
Committees with respect to different groups of Service Providers may administer
the Plan.
Section 3.2 Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion: (a) to determine the Fair Market Value; (b) to select the Service
Providers to whom Awards may be granted hereunder; (c) to determine the number
of shares of Common Stock to be covered by each Award granted hereunder;
provided, however that in no event shall Awards with more than the number of
Shares reserved under the Plan pursuant to Section 2.1 be granted to any Service
Provider in any fiscal year; (d) to approve forms of agreement for use under the
Plan; (e) to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder, such terms and conditions
including, without limitation, the exercise price, the time or times when Awards
may be exercised (which may be based on performance criteria), any vesting,
acceleration or waiver of forfeiture restrictions, and any restriction or
limitation regarding any Award or the shares of Common Stock relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine; (f) to institute an Exchange Program; (g) to construe and
interpret the terms of the Plan and awards granted pursuant to the Plan; (h) to
prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws; (i) to modify or amend each Award
(subject to Section 10.4 of the Plan), including the discretionary authority to
extend the post-termination exercisability period of Options longer than is
otherwise provided for in the Plan; (j) to allow Participants to satisfy
withholding tax obligations by electing to have the Company withhold from the
Shares to be issued upon exercise of an Award that number of Shares having a
Fair Market Value equal to the minimum amount required to be withheld (the Fair
Market Value of the Shares to be withheld shall be determined as of the date
that the amount of tax to be withheld is to be determined and all elections by a
Participant to have Shares withheld for this purpose shall be made in such form
and under such conditions as the Administrator may deem necessary or advisable);
(k) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; (1) allow a Participant to defer the receipt of the payment of
cash or the delivery of Shares that would otherwise be due to such Participant
under an Award, and (m) to make all other determinations deemed necessary or
advisable for administering the Plan.
 
2





--------------------------------------------------------------------------------







Section 3.3 Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.
Section 3.4 Delegation to Executive Officers. To the extent permitted by
Applicable Law, the Board may delegate to one or more executive officers of the
Company the power to grant Awards to Employees and to exercise such other powers
under the Plan as the Board may determine, provided that the Administrator shall
fix the terms of the Awards to be granted by such executive officers (including
the exercise price of such Awards, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Awards that the executive officers may grant; provided, however, that no
executive officer shall be authorized to grant Awards to any “executive officer”
of the Company (as defined by Rule 3b~7 under the Exchange Act) or to any
“officer” of the Company (as defined by Rule 16a-l under the Exchange Act).
ARTICLE 4
Stock Options
Section 4.1 Limitations.
(a) No Option shall have a term in excess of 10 years measured from the date of
grant; provided, however, that in the case of any Incentive Stock Option granted
to a 10% Stockholder, the term of such Incentive Stock Option shall not exceed
five years measured from the date of grant.
(b) Subject to Section 4.6, the exercise price per share of an Option shall not
be less than 100% of the Fair Market Value per Share on the date of grant;
provided, however, that in the case of any Incentive Stock Option granted to a
10% Stockholder, the exercise price per share of such Incentive Stock Option
shall not be less than 110% of the Fair Market Value per share of Common Stock
on the date of grant of the Option.
(c) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary of the Company) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 4.1(c), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the date that the Option with respect to such Shares is
granted.
(d) The Company shall have no liability to a Participant, or any other party, if
an Option (or any part thereof) which is intended to be an Incentive Stock
Option is not an Incentive Stock Option.
 
3





--------------------------------------------------------------------------------







Section 4.2 Terms of Option. Subject to Section 4.1, the term, exercise price,
vesting schedule and other conditions and limitations applicable to each Option
shall be as determined by the Administrator and shall be stated in the Award
Agreement.
Section 4.3 Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. To the
extent approved by the Administrator, the consideration for exercise of an
Option may be paid as follows:
(a) by cash, check or other cash equivalent approved by the Administrator;
(b) subject to the last paragraph of this Section 4.3, by the tendering of other
Shares to the Company or the attestation to the ownership of the Shares that
otherwise would be tendered to the Company in exchange for the Company’s
reducing the number of Shares necessary for payment in full of the Option price
for the Shares so purchased;
(c) any combination of the forms of consideration set forth in subsections (a)
and (b) above.
Shares tendered or attested to in exchange for Shares issued under the Plan may
not be shares of Restricted Stock at the time they are tendered or attested to.
The Administrator shall determine acceptable methods for tendering or attesting
to Shares to exercise an Option under the Plan and may impose such limitations
and prohibitions on the use of Shares to exercise Options as it deems
appropriate. For purposes of determining the amount of the Option price
satisfied by tendering or attesting to Shares, such Shares shall be valued at
their Fair Market Value on the date of tender or attestation, as applicable. The
date of exercise shall be deemed to be the date that the notice of exercise and
payment of the Option price are received by the Administrator.
Section 4.4 Exercise of Option.
(a) Procedure for Exercise: Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share. An Option shall be deemed exercised when the Company receives: (i)
written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option and (ii) full payment
for the Shares with respect to which the Option is exercised. Shares issued upon
exercise of an Option shall be issued in the name of the Participant. The Shares
shall be deemed issued, and the Participant shall be deemed the record holder of
the Optioned Stock, on the date when the Option has been deemed exercised in
accordance with this Section 4.4(a). Until such date, no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Stock, notwithstanding the exercise of the Option. No adjustment
will be made for a
 
4





--------------------------------------------------------------------------------







dividend or other right for which the record date is prior to the date the
Shares are issued. Notwithstanding anything in this Section 4.4(a) to the
contrary, in the event that the Company effects a split of the Common Stock by
means of a stock dividend and the exercise price of and number of shares subject
to an Option are adjusted as of the date of distribution of the dividend (rather
than as of the record date for such dividend), then a Participant who exercises
such Option between the record date and the distribution date for such stock
dividend shall be entitled to receive, on the distribution date, the stock
dividend with respect to the Optioned Stock, notwithstanding the fact that such
Optioned Stock was not outstanding as of the close of business on the record
date for such stock dividend.
(b) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three
months following the Participant’s termination.
(c) Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for 12 months following the Participant’s
termination.
(d) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option shall remain exercisable for 12 months following
Participant’s death.
Section 4.5 Repurchase Rights.
(a) If the Participant ceases to be a Service Provider for any reason (with or
without cause), including, without limitation, as the result of the
Participant’s death or Disability, the Company shall have the right to
repurchase any or all of such Shares within such period of time and for such
purchase price and upon such other terms and conditions as specified in the
Award Agreement.
(b) The Administrator shall have the discretion to grant Options which are
exercisable for unvested Shares. If the Participant ceases to be a Service
Provider while holding
 
5





--------------------------------------------------------------------------------







such unvested Shares, the Company shall have the right to repurchase any or all
of those unvested Shares within such period of time and for such purchase price
and upon such other terms and conditions as specified in the Award Agreement.
(c) The terms upon which the repurchase rights set forth in Sections 4.5(a) and
(b) above shall be exercisable by the Administrator (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
Shares) shall be established by the Administrator and set forth in the Award
Agreement.
Section 4.6 Substitute Awards. In connection with a merger or consolidation of
an entity with the Company or the acquisition by the Company of property or
stock of an entity, the Administrator may grant Awards in substitution for any
options or other stock or stock-based awards granted by such entity or an
affiliate thereof. Such substitute Awards may be granted on such terms as the
Administrator deems appropriate in the circumstances, notwithstanding any
limitations on Awards contained in the Plan.
ARTICLE 5
Restricted Stock
Section 5.1 Grant of Restricted Stock. Subject to the terms and provisions of
the Plan, the Administrator, at any time and from time to time, may grant Shares
of Restricted Stock to Service Providers in such amounts as the Administrator,
in its sole discretion, shall determine.
Section 5.2 Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
Section 5.3 Transferability. Except as provided in this Article 5, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
Section 5.4 Other Restrictions. The Administrator, in its sole discretion, may
impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
Section 5.5 Removal of Restrictions. Except as otherwise provided in this
Article 5, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan shall be released from escrow as soon as practicable after
the last day of the Period of Restriction. The Administrator, in its discretion,
may accelerate the time at which any restrictions shall lapse or be removed.
Subject to Section 8.4, after the restrictions have lapsed, the Service Provider
shall be entitled to have any legend or legends relating to restrictions
provided pursuant to this Article 5 removed from his or her Share certificate,
and the Shares shall be freely transferable by the Service Provider.
 
6





--------------------------------------------------------------------------------







Section 5.6 Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless otherwise provided in the Award
Agreement.
Section 5.7 Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
Section 5.8 Right of Repurchase of Restricted Stock.
(a) The Company shall have the right to repurchase any or all of such Shares of
Restricted Stock within such period of time and for such purchase price and upon
such terms and conditions as are specified in the Award Agreement.
(b) The Company shall have the right to repurchase any or all of such shares
that are no longer Restricted Stock within such period of time and for such
purchase price and upon such terms and conditions as are specified in the Award
Agreement.
Section 5.9 Performance Criteria.
(a) The Administrator may provide for the lapse or removal of restrictions on
Restricted Stock using one or more of the performance objectives set forth on
Schedule A and/or such other performance objectives as the Administrator may
determine in its sole discretion. Any such performance objective shall be
sufficiently specific that a third party having knowledge of the relevant facts
could determine whether the objective is met.
(b) If the Administrator provides for the lapse or removal of restrictions on
Restricted Stock based on performance objectives, the Administrator shall, at
the time it establishes the performance objectives, specify the period over
which the performance objectives relate. The establishment of the actual
performance objectives and, if an Award of Restricted Stock is based on more
than one performance objective, the relative weighting of such criteria, shall
be at the sole discretion of the Administrator.
ARTICLE 6
Other Stock-Based Awards
Section 6.1 Other Stock-Based Awards. The Administrator shall have the right to
grant other Awards based upon the Common Stock having such terms and conditions
as the Administrator may determine, including without limitation the grant of
Shares based upon certain conditions, the grant of securities convertible into
Shares, the grant of performance units or performance shares and the grant of
stock appreciation rights.
 
7





--------------------------------------------------------------------------------







ARTICLE 7
Option Grants to Outside Directors
Section 7.1 Grants. Options may be granted to Outside Directors in accordance
with the policies established from time to time by the Board specifying the
number of Shares (if any) to be subject to each such Award and the time(s) at
which such Awards shall be granted.
Section 7.2 Type of Options. All Options granted pursuant to this Article 7
shall be Nonstatutory Stock Options and, except as otherwise provided herein,
shall be subject to the other terms and conditions of the Plan.
ARTICLE 8
Additional Terms of Awards
Section 8.1 Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding the foregoing, subject to
the approval of the Administrator in its sole discretion, Awards other than
Incentive Stock Options may be transferable to members of the immediate family
of the Participant and to one or more trusts for the benefit of such family
members, partnerships in which such family members are the only partners, or
corporations in which such family members are the only stockholders. “Members of
the immediate family” means the Participant’s spouse, children, stepchildren,
grandchildren, parents, grandparents, siblings (including half brothers and
sisters), and individuals who are family members by adoption.
Section 8.2 No Effect on Employment or Service. Neither the Plan nor any Award
shall confer upon a Participant any right with respect to continuing the
Participant’s relationship as a Service Provider with the Company, nor shall
they interfere in any way with the Participant’s right or the Company’s right to
terminate such relationship at any time, with or without cause, to the extent
permitted by Applicable Laws.
Section 8.3 Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator grants such Award, or such later
date as is specified by the Administrator as the date of grant. Notice of any
grant shall be provided to each Participant within a reasonable time after the
date of such grant.
Section 8.4 Conditions Upon Issuance of Shares. The Company will not be
obligated to deliver any Shares pursuant to the Plan or to remove restrictions
from Shares previously delivered under the Plan until (a) all conditions of the
Award have been met or removed to the satisfaction of the Administrator, (b)
subject to approval of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any Applicable Laws and (c) the Participant has executed and delivered
to the Company such representations or agreements as the Administrator may
consider appropriate to satisfy the requirements of Applicable Laws.
 
8





--------------------------------------------------------------------------------







Section 8.5 Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
Section 8.6 Withholding.
(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares or (b)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the amount required to be withheld. The amount of the withholding requirement
shall be deemed to include any amount which the Administrator agrees may be
withheld at the time the election is made, not to exceed the amount determined
by using the maximum federal, state or local marginal income tax rates
applicable to the Participant with respect to the Award on the date that the
amount of tax to be withheld is to be determined. The Fair Market Value of the
Shares to be withheld or delivered shall be determined as of the date that the
taxes are required to be withheld.
ARTICLE 9
Dissolution or Liquidation or Other Events
Section 9.1 Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall provide written notice to
each Participant at least 20 days prior to the effective date of such proposed
transaction. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action. The
Administrator may specify the effect of a liquidation or dissolution on any
Award of Restricted Stock or other Award at the time of grant of such Award.
Section 9.2 Reorganization.
(a) Upon the occurrence of a Reorganization Event, subject to subsection (b)
below, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.
(b) In the event that the successor corporation does not assume the Option or an
equivalent Option is not substituted, then the Administrator shall, upon written
or electronic
 
9





--------------------------------------------------------------------------------







notice to each Participant, provide that one of the following will occur: (i)
all Options must be exercised (either to the extent then exercisable or, at the
discretion of the Administrator upon a change of control of the Company, all
Options being made fully exercisable for purposes of this clause (i)) as of a
specified time prior to the Reorganization Event and will thereafter terminate
immediately prior to the consummation of such Reorganization Event except to the
extent exercised by the Participants prior to the consummation of the
Reorganization Event; or (ii) all outstanding Options will terminate upon
consummation of such Reorganization Event and each Participant will receive, in
exchange therefore, a cash payment equal to the amount (if any) by which (x) the
Acquisition Price multiplied by the number of shares of Common Stock subject to
such outstanding Options (which may, in the Administrator’s discretion, be
limited to Options then exercisable or include Options then not exercisable),
exceeds (y) the aggregate exercise price of such Options.
(c) For the purposes of this Section 9.2, the Option shall be considered assumed
if, following consummation of the Reorganization Event, the option confers the
right to purchase or receive, for each Share of Optioned Stock subject to the
Option immediately prior to the Reorganization Event, the consideration (whether
stock, cash, or other securities or property) received in the Reorganization
Event by holders of Common Stock for each Share held immediately prior to the
consummation of the Reorganization Event (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding Shares). If such consideration received in the Reorganization
Event is not solely common stock of the successor corporation or a Parent or
Subsidiary thereof, then the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option for each Share of Optioned Stock subject to the Option to
be solely common stock of the successor corporation or a Parent or Subsidiary
thereof equal in fair market value to the per share consideration received by
holders of Common Stock in the Reorganization Event, and in such case such
Options shall be considered assumed for the purposes of this Section 9.2.
ARTICLE 10
Term, Amendment and Termination of Plan
Section 10.1 Term of Plan. The Plan shall become effective on the date of its
adoption by the Board; provided, however, that no Option shall be exercisable by
a Participant unless and until the Plan shall have been approved by the
stockholders of the Company in accordance with the provisions of its Certificate
of Incorporation and By-laws, which approval shall be obtained by a majority
vote of stockholders, voting either in person or by proxy, at a duly held
stockholder’s meeting, or by written consent, within 12 months before or after
the adoption of the Plan by the Board.
Section 10.2 Termination of the Plan. The Plan shall terminate upon the earliest
to occur of (i) the tenth anniversary of the date on which the Plan is approved
by the stockholders of the Company, (ii) the date on which all Shares available
for issuance under the Plan have been issued as fully vested Shares, and (iii)
the termination of all outstanding Options in connection with a Reorganization
Event.
 
10





--------------------------------------------------------------------------------







Section 10.3 Amendment of the Plan. The Board may at any time amend, alter,
suspend or terminate the Plan. The Company shall obtain stockholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.
Section 10.4 Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
ARTICLE 11
Miscellaneous
Section 11.1 Authorization of Sub-Plans. The Board may from time to time
establish one or more sub-plans under the Plan for purposes of satisfying
applicable blue sky, securities or tax laws of various jurisdictions. The Board
shall establish such sub-plans by adopting supplements to this Plan containing
(i) such limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable and (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.
Section 11.2 Governing Law. The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.
 
11





--------------------------------------------------------------------------------







APPENDIX
As used in the Plan, the following terms shall have the following meanings:
(a) “Acquisition Price” means, in a Reorganization Event in which the
consideration received by holders of Common Stock consists solely of cash, the
amount of cash to which a holder of one share of Common Stock is entitled
pursuant to such Reorganization Event.
(b) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Article 3 of the Plan.
(c) “Applicable Laws” means the requirements relating to the administration of
stock incentive plans under applicable state corporation laws, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Awards are, or will be, granted under
the Plan.
(d) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock or other stock-based awards.
(e) “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan, The Award Agreement
is subject to the terms and conditions of the Plan.
(f) “Board” means the board of directors of the Company.
(g) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein shall be a reference to any regulations promulgated
under such section, and shall further reference any successor or amended section
of such section of the Code that is so referred to and any regulations
thereunder.
(h) “Committee” means a committee of the Board appointed by the Board in
accordance with Article 3 of the Plan.
(i) “Common Stock” means the Company’s common stock.
(j) “Company” means LendingClub Corporation, a Delaware corporation, or any
successor thereto.
(k) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary of the Company to render services to such
entity.
(l) “Director” means a member of the Board.
(m) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.
 
1





--------------------------------------------------------------------------------







(n) “Employee” means any person who is an employee, as defined in Section
3401(c) of the Code, of the Company or any Parent or Subsidiary of the Company
or any other entity the employees of which are permitted to receive Incentive
Stock Options under the Code. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(p) “Exchange Program” means a program under which, with the consent of the
affected Participants, (i) outstanding Awards are surrendered or cancelled in
exchange for Awards of the same type (which may have lower exercise prices and
different terms), Awards of a different type, and/or cash, and/or (ii) the
exercise price of an outstanding Award is reduced or increased. The terms and
conditions of any Exchange Program shall be determined by the Administrator in
its sole discretion.
(q) “Fair Market Value” means, as of any date, the value of Common Stock as
determined in good faith by the Administrator.
(r) “Fiscal Year” means the fiscal year of the Company.
(s) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.
(t) “Inside Director” means a Director who is an Employee.
(u) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(v) “Option” means a stock option granted pursuant to the Plan.
(w) “Optioned Stock” means the Common Stock subject to an Award.
(x) “Outside Director’ means a Director who is not an Employee.
(y) “Parent” means a “parent corporation”, whether now or hereafter existing, as
defined in Section 424(e) of the Code.
(z) “Participant” means the holder of an outstanding Award granted under the
Plan.
(aa) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator, in its
discretion.
 
2





--------------------------------------------------------------------------------







(bb) “Reorganization Event” means:
(i) any merger or consolidation of the Company with or into another entity as a
result of which all of the Common Stock is converted into or exchanged for the
right to receive cash, securities or other property; or
(ii) any exchange of all of the Common Stock for cash, securities or other
property pursuant to a share exchange transaction.
(cc) “Restricted Stock” means shares of Common Stock issued pursuant to Article
5 of the Plan.
(dd) “Service Provider’’ means an Employee, Director or Consultant.
(ee) “Shares” means shares of Common Stock.
(ff) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(gg) “10% Stockholder” means the owner of stock (as determined under Code
Section 424(d) possessing more than 10% of the total combined voting power of
all classes of stock of the Company (or any Parent or Subsidiary).
 
3





--------------------------------------------------------------------------------







SCHEDULE A
 
I.
General Financial Criteria

To be provided.
 
II.
Operational Criteria

To be provided.





--------------------------------------------------------------------------------







AMENDMENT NO. 1
TO THE 2007 STOCK INCENTIVE PLAN
OF LENDINGCLUB CORPORATION
In accordance with resolutions adopted by the Board of Directors of LendingClub
Corporation (the “Company”) on March 1 2007, and by the Company’s stockholders,
on March 1, 2007, the first sentence of Section 2.1 of the Company’s 2007 Stock
Incentive Plan (the “Plan”) is hereby amended to read in its entirety as
follows:
“Subject to adjustment under Section 2.3, the number of shares of Common Stock
available for sale upon exercise of options granted under the Plan shall not
exceed 114 Shares.”





--------------------------------------------------------------------------------







AMENDMENT NO. 2
TO THE 2007 STOCK INCENTIVE PLAN
OF LENDINGCLUB CORPORATION
In accordance with resolutions adopted by the Board of Directors of LendingClub
Corporation (the “Company”) on August 16, 2007, and by the Company’s
stockholders, on August 16, 2007, the first sentence of Section 2.1 of the
Company’s 2007 Stock Incentive Plan (the “Plan”) is hereby amended to read in
its entirety as follows:
“Subject to adjustment under Section 2.3, the number of shares of Common Stock
available for sale upon exercise of options granted under the Plan shall not
exceed 3,692,000 Shares.”





--------------------------------------------------------------------------------







AMENDMENT TO THE 2007 STOCK INCENTIVE PLAN
OF LENDINGCLUB CORPORATION
ADOPTED BY THE BOARD OF DIRECTORS AND
STOCKHOLDERS OF THE CORPORATION
EFFECTIVE MARCH 13, 2009
Resolutions of the Board of Directors of the Corporation  
Amendment to 2007 Stock Incentive Plan — Increase in the Number of Shares
NOW THEREFORE BE IT RESOLVED, that an increase in the number of shares of Common
Stock that are reserved and available for issuance under the Plan from 3,692,000
to 6,548,000 shares of Common Stock is hereby approved;
RESOLVED FURTHER, that the officers of the Company, and each of them with the
full authority to act without the others, are hereby authorized to submit the
amendment to the Plan to the stockholders of the Company for their approval.
Resolutions of the Stockholders of the Corporation  
Increase in the Number of Shares Reserved Under the 2007 Stock Incentive Plan
NOW, THEREFORE, BE IT RESOLVED, that effective upon the Closing of the Series B
Financing pursuant to the Series B Stock Purchase Agreement by and between the
Company and Certain Investors, an increase in the number of shares of Common
Stock that are reserved for issuance under the Plan from 3,692,000 to 6,548,000
shares is hereby approved.





--------------------------------------------------------------------------------







AMENDMENT TO THE 2007 STOCK INCENTIVE PLAN
OF LENDINGCLUB CORPORATION
In accordance with resolutions adopted by the Board of Directors of LendingClub
Corporation (the “Company”) on December 12, 2019, Section 3.2 of the Company’s
2007 Stock Incentive Plan (the “Plan”) is hereby amended to read in its entirety
as follows:
“Powers of the Administrator. Subject to the provisions of the Plan, and in the
case of a Committee, subject to the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:
(a) to determine the Fair Market Value; (b) to select the Service Providers to
whom Awards may be granted hereunder; (c) to determine the number of shares of
Common Stock to be covered by each Award granted hereunder; provided, however
that in no event shall Awards with more than the number of Shares reserved under
the Plan pursuant to Section 2.1 be granted to any Service Provider in any
fiscal year; (d) to approve forms of agreement for use under the Plan; (e) to
determine the terms and conditions, not inconsistent with the terms of the Plan,
of any Award granted hereunder, such terms and conditions including, without
limitation, the exercise price, the time or times when Awards may be exercised
(which may be based on performance criteria), any vesting, acceleration or
waiver of forfeiture restrictions, and any restriction or limitation regarding
any Award or the shares of Common Stock relating thereto, based in each case on
such factors as the Administrator, in its sole discretion, shall determine; (f)
to institute an Exchange Program; (g) to construe and interpret the terms of the
Plan and awards granted pursuant to the Plan; (h) to prescribe, amend and
rescind rules and regulations relating to the Plan, including rules and
regulations relating to sub-plans established for the purpose of satisfying
applicable foreign laws; (i) to modify or amend each Award (subject to Section
10.4 of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan; (j) to allow Participants to satisfy withholding tax
obligations by electing to have the Company withhold from the Shares to be
issued upon exercise of an Award that number of Shares having a Fair Market
Value equal to the minimum amount required to be withheld (the Fair Market Value
of the Shares to be withheld shall be determined as of the date that the amount
of tax to be withheld is to be determined and all elections by a Participant to
have Shares withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable); (k) to
authorize any person to execute on behalf of the Company any instrument required
to effect the grant of an Award previously granted by the Administrator; (1)
allow a Participant to defer the receipt of the payment of cash or the delivery
of Shares that would otherwise be due to such Participant under an Award, and
(m) to make all other determinations deemed necessary or advisable for
administering the Plan. Notwithstanding the foregoing, except for an adjustment
in connection with any stock dividend that is paid on Common Stock in shares of
Common Stock, or any stock split, reverse stock split, combination or
reclassification of Common Stock, or any other increase in the number of
outstanding shares of Common Stock without receipt of consideration by the
Company, as specified in an Award Agreement (an “Adjustment”), the Administrator
will not, without the further approval of the stockholders of the Company,
authorize the amendment of any outstanding Option or stock appreciation right to
reduce the Exercise Price or base price, respectively; no Option or stock
appreciation right will be cancelled and replaced with awards having a lower
Exercise Price or base price, respectively, or for another award, or for cash,
without further approval of the stockholders of the Company, except in
connection with an Adjustment; furthermore, no Option or stock appreciation
right will provide for the payment, at the time of exercise, of a cash bonus or
grant of Options, stock appreciation rights, or other awards, without further
approval of the stockholders of the Company. The foregoing sentence is intended
to prohibit the repricing of “underwater” Options or stock appreciation rights
without approval of the stockholders of the Company and will not be construed to
prohibit an Adjustment.”









--------------------------------------------------------------------------------







EXHIBIT A
LENDINGCLUB CORPORATION
Stock Option Agreement
Under 2007 Stock Incentive Plan
Section 1. Grant of Option.
(a) This Stock Option Agreement (the “Agreement”) evidences the grant by
LendingClub Corporation, a Delaware corporation (the “Company”), on the Grant
Date, to the Optionee, of an option (the “Option”) to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2007 Stock Incentive
Plan (the “Plan”), a total number of shares of the Company’s common stock equal
to the Number of Option Shares set forth in the Notice of Grant to which this
Agreement is attached as Exhibit A, at a price per share equal to the Exercise
Price. Unless earlier terminated in accordance with Section 3(c), (d) or (e) or
Section 7 of this Agreement, the Option shall expire at 5:00 p.m., Eastern time,
on the Termination Date. Capitalized terms used in this Section 1(a) and not
otherwise defined herein shall refer to the information set forth next to such
terms on the Notice of Grant. Capitalized terms used in this Agreement and not
otherwise defined in this Agreement or in the Notice of Grant shall have the
meanings assigned to such terms in the Plan, which is attached to the Notice of
Grant as Exhibit B.
(b) If designated in the Notice of Grant as an Incentive Stock Option, the
Option is intended to qualify as an “incentive stock option” under Section 422
of the Code.
(c) Except as otherwise indicated by the context, the term “Optionee”, as used
in this Agreement, shall be deemed to include any person who acquires the right
to exercise the Option validly under its terms.
Section 2. Vesting Schedule.
(a) The Option will become exercisable as described under the heading “Vesting”
in the Notice of Grant.
(b) The right of exercise shall be cumulative so that, to the extent the Option
is not exercised in any period to the maximum extent permissible, it shall
continue to be exercisable, in whole or in part, with respect to all vested
Option Shares until the earliest to occur of (i) the Termination Date, (ii) the
termination of the Option under Section 3 or Section 7 hereof, or (iii) any
other termination of the Option under the Plan.
Section 3. Exercise of Option.
(a) Form of Exercise. To exercise the Option with respect to all or any part of
the Option Shares, the Optionee (or any other person or persons exercising the
Option in accordance with Section 3(d)) must execute and deliver to the Company
an election notice in the form of Schedule 1 to this Agreement, either in
writing or electronically, accompanied by payment in full in a manner provided
in Section 4. The Optionee may purchase any number of vested Option Shares
subject to the Option, in any exercise of the Option, provided that no partial
exercise of the Option may be for any fractional share.





--------------------------------------------------------------------------------







(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, the Option may not be exercised unless the Optionee,
at the time he or she exercises the Option, is, and has been at all times since
the Grant Date, a Service Provider.
(c) Termination of Relationship with the Company. If the Optionee ceases to be a
Service Provider for any reason while the Option is outstanding, then, except as
provided in Sections 3(d) and (e), the right to exercise the Option shall
terminate three months after such cessation (but in no event after the
Termination Date), provided that the Option shall be exercisable only to the
extent and with respect to the number of Option Shares that the Optionee was
entitled to exercise on the date of such cessation.
(d) Exercise Period Upon Death or Disability. If the Optionee dies or suffers a
Disability. while the Option is outstanding (including within the three-month
period following termination of Service of the Optionee), and the Company has
not terminated the Optionee’s Service for “Cause” as specified in Section 3(e),
the Option shall be exercisable, within the period of one year following the
date of termination of Service of the Optionee, (i) in the case of a termination
of Service due to the Disability of the Optionee, by the Optionee, and (ii) in
the case of a termination of Service due to the death of the Optionee, by (A) a
beneficiary designated in writing by the Optionee to the Company prior to the
Optionee’s death, or (B) if no such beneficiary has been designated, by the
personal representative of the Optionee’s estate or by the person(s) to whom the
Option is transferred pursuant to the Optionee’s will or in accordance with the
laws of descent and distribution; provided, that, in any case, the Option shall
be exercisable only to the extent and with respect to the number of Option
Shares that the Optionee was entitled to exercise on the date of his or her
death or Disability; and further provided, that the Option shall not be
exercisable after the Termination Date.
(e) Discharge for Cause. If the Optionee’s Service with the Company is
terminated for Cause while the Option is outstanding, the right to exercise the
Option shall terminate immediately upon the effective date of such discharge.
“Cause” shall mean willful misconduct by the Optionee or willful failure by the
Optionee to perform his or her responsibilities to the Company (including,
without limitation, breach by the Optionee of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Optionee and the Company), as determined by the Company, which
determination shall be conclusive, provided, however, that if any definition of
“Cause” for termination (or a similar term) is contained in an effective
employment agreement or similar agreement between the Company and the Optionee
at the time of termination, such definition shall supersede the definition in
this Section 3(e) and shall be incorporated in this Section 3(e) as the
definition of “Cause.”
(f) Limited Exercisability. During any period of post-Service exercisability,
the Option may not be exercised in the aggregate for more than the number of
Option Shares in which the Optionee is, at the time of the Optionee’s cessation
of Service, vested in accordance with the Vesting Schedule specified in the
Notice of Grant. Upon the expiration of such exercise period or (if earlier)
upon the Termination Date, the Option shall terminate and cease to be
outstanding for any vested Option Shares for which the Option has not been
exercised. To the extent that the Optionee is not vested in the Option Shares at
the time of the Optionee’s cessation of Service, the Option shall immediately
terminate and cease to be outstanding with respect to the Option Shares.
Section 4. Method of Payment.
(a) Common Stock purchased upon exercise of the Option may be paid in any one or
more of the following forms:
(i) cash or check made payable to the Company;





--------------------------------------------------------------------------------







(ii) subject to Section 4(b), by the tendering to the Company of other shares of
Common Stock of the Company (“Tendered Option Shares”) or the attestation to the
ownership of shares of Common Stock that otherwise would be Tendered Option
Shares (“Attested Option Shares”) in exchange for the Company’s reducing the
number of shares necessary for payment in full of the Exercise Price for the
Option Shares so purchased; or
(iii) any combination of the forms of consideration set forth in subsections (i)
and (ii) above.
(b) For purposes of determining the amount of the Exercise Price satisfied by
the Tendered Option Shares or the Attested Option Shares, such shares shall be
valued at their Fair Market Value on the date of tender or attestation, as
applicable. The date of exercise shall be deemed to be the date that the notice
of exercise and payment of the Exercise Price are received by the Administrator.
(c) Prior to the delivery of any Tendered Option Shares, Attested Option Shares
or cash pursuant to the Option (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Optionee’s FICA obligation) required to be withheld with respect
to the Option (or exercise thereof). To the extent that the Company is required
by Applicable Law to withhold funds for taxes in respect of any exercise of the
Option, then the aggregate Exercise Price shall not be deemed paid and the
Option shall not be deemed exercised and the Option Shares issuable upon
exercise shall not be deemed issued, until the Optionee has paid to the Company,
in a manner provided in this Section 4, the aggregate amount of such tax
withholding.
Section 5. Disqualifying Disposition. If the Optionee disposes of Option Shares
acquired upon exercise of the Option within two years from the Grant Date or one
year after such Option Shares were acquired pursuant to exercise of the Option,
the Optionee shall notify the Company in writing of such disposition.
Section 6. Nontransferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner by the
Optionee, either voluntarily or by operation of law, other than by will or the
laws of descent and distribution, and, during the lifetime of the Optionee, the
Option shall be exercisable only by the Optionee.
Section 7. Adjustments. In the event that there is any stock dividend that is
paid on Common Stock in shares of Common Stock, or any stock split, reverse
stock split, combination or reclassification of Common Stock, or any other
increase in the number of outstanding shares of Common Stock without receipt of
consideration by the Company, then the total number and/or class of securities
subject to the Option and the Exercise Price of the Option shall be
appropriately adjusted, in such manner as the Administrator in its sole
discretion deems equitable, in order to prevent dilution or enlargement of the
rights of the Optionee under the Option.
Section 8. Stockholder Rights. The holder of the Option shall not have any
rights as a stockholder with respect to the Option Shares until such person
shall have exercised the Option, paid the Exercise Price and become the record
holder of the purchased Option Shares in accordance with the terms of this
Agreement and the Plan.





--------------------------------------------------------------------------------







Section 9. Covenants of the Optionee and the Company.
(a) Repurchase Rights. [Reserved]
(b) Permitted Transfers.
(i) Neither the Optionee nor any permitted transferee of the Optionee shall
Transfer (as defined below) all or any of the Option Shares to any Person (as
defined below) except in accordance with this Section 9(b). Notwithstanding
anything to the contrary contained herein, the Optionee (and any permitted
transferee of the Optionee) may Transfer all or any portion of his, her or its
Option Shares: (A) if the stockholder is a limited partnership or a trust, to
any member of the Group (as defined below) of which the Optionee (or such
permitted transferee) is a member; (B) if the stockholder is a corporation or a
limited liability company, to any member of its Group; (C) if the stockholder is
an individual, to any member of the Family of such stockholder; provided, that
the interests in any Family trusts shall be non-transferable; and (D) if the
transferor is a permitted transferee of the Optionee by will or the laws of
descent and distribution, provided that in each case of clauses (A) through (D),
such transferee shall agree in writing with the Company, prior to and as a
condition precedent to such Transfer, to be bound by all of the provisions of
this Section 9.
(ii) If requested in writing by the managing underwriters, if any, of any
Initial Public Offering, the Optionee agrees not to offer, sell, contract to
sell or otherwise dispose of any Option Shares except as part of such Initial
Public Offering within thirty (30) days before or one hundred and eighty (180)
days after the effective date of the registration statement filed with respect
to said offering; provided, however, that this restriction will not apply to
transfers permitted under Section 9(b)(i) provided such transferee agrees to be
bound by the restriction contained in this Section 9(b)(ii).
(c) Right of First Offer on Dispositions.
(i) If Optionee desires to Transfer all or any part of his Option Shares
pursuant to this Section 9(c) at any time prior to completion of the Company’s
Initial Public Offering (other than pursuant to Section 9(a), 9(b)(i) or 9(d)
hereof), Optionee shall submit a written offer (the “Offer”) to sell such Option
Shares (the “Offered Option Shares”) to the Company, which Offer shall specify
the number of Offered Option Shares proposed to be sold, the total number of
Option Shares owned by Optionee, and the terms and conditions, including price,
at which the Option Shares are being offered.
(ii) The Company shall have the right to purchase any or all of the Offered
Option Shares on the same terms and conditions specified in the Offer.
(iii) If the Company desires to purchase any or all of the Offered Option Shares
on the same terms and conditions specified in the Offer, the Company shall
deliver its acceptance (an “Acceptance”) to Optionee, which Acceptance shall
confirm that the Company desires to purchase any or all of the Offered Option
Shares and the number of Option Shares the Company desires to purchase and shall
be delivered in person or mailed to Optionee at the address set forth in the
Offer within twenty (20) days of the date the Offer was made by Optionee
pursuant to Section 9(c)(i).
(iv) If the Company elects to purchase any or all of the Offered Option Shares,
sale of the Offered Option Shares pursuant to this Section 9(c) shall be made at
the offices of the Company on the 30th day following the expiration of the
20-day period described above (or if such 30th day is not a business day, then
on the next succeeding business day). Such sale shall be effected by Optionee’s
delivery to the Company of a certificate or certificates evidencing the





--------------------------------------------------------------------------------







Offered Option Shares to be purchased by it, duly endorsed for transfer to the
Company, which Offered Option Shares shall be delivered free and clear of all
liens, charges, claims and encumbrances of any nature whatsoever, against
payment to Optionee of the purchase price therefor by the Company. Payment for
the Offered Option Shares shall be made as provided in the Offer or by wire
transfer or certified check.
(v) If the Company does not elect to purchase all of the Offered Option Shares,
then the Offered Option Shares (less the amount to be purchased by the Company)
may be sold by Optionee at any time within one hundred twenty (120) days after
the date the Company responded to the Offer was made by Optionee pursuant to
Section 9(c)(i). Any such sale shall be upon terms and conditions, including
price, no more favorable to the proposed transferee than those specified in the
Offer. Any Offered Option Shares not sold within such 120-day period shall
continue to be subject to the requirements of a prior offer pursuant to this
Section 9(c).
(d) Drag Along. Notwithstanding anything in this Agreement to the contrary, in
the event that (i) the Board of Directors of the Company by unanimous vote or
unanimous written consent and/or the holders of more than fifty percent (50%) of
the then outstanding Common Stock by vote or written consent approves a
transaction pursuant to which any Person or Persons not affiliated with any of
the holders of any Common Stock will acquire fifty percent (50%) or more of the
Common Stock of the Company (by stock purchase, merger or otherwise) or all or
substantially all of the assets of the Company, upon the written request of the
holders of more than fifty percent (50%) of the Common Stock, the Optionee
agrees to offer to sell all of his Option Shares, and to sell all of his Option
Shares (or, if such proposed transaction involves the sale of less than one
hundred percent (100%) of the outstanding Common Stock, a proportionate amount
of his Option Shares), to such Person or Persons or to vote all of his Option
Shares in favor of the sale of assets, as the case may be, in either case upon
the terms and conditions of the transaction approved by the Board of Directors
of the Company and/or the holders of more than fifty percent (50%) of the Common
Stock; provided, however, that the Optionee’s obligation to sell his Option
Shares pursuant to this Section 9(d) shall only apply if all of the Option
Shares are to be sold on the same terms and conditions as the shares of such
other Person or Persons. For purposes of this Section 9(d), each Preferred Share
shall be deemed to be equal to the number of shares of Common Stock into which
such Preferred Share is then convertible.
(e) For purposes of this Section 9, the following terms shall have the following
meanings: (i) “Equity Stock” shall have the meaning set forth in Rule 3a11-1
under the Securities Exchange Act of 1934, as amended, and any successor statute
and the rules and regulations thereunder, as shall be in effect from time to
time; (ii) “Family” shall mean any spouse, lineal ancestor or descendant, or
sibling or any trust for the exclusive benefit of any of the foregoing and/or
the Optionee; (iii) “Group” shall mean as to (a) a partnership, any or all of
its general or limited partners or any “affiliate” thereof (as defined by Rule
405 promulgated under the Securities Act), (b) a trust, any of the
beneficiaries, settlers or grantors now existing or hereafter arising or any
Person under common control with, such trust, (c) a corporation, any of its
stockholders, any subsidiary of such corporation or any corporation which is
under common control with such corporation, or any directors, officers or
employees of such corporation, and (d) a limited liability company, any of its
members; (iv) “Initial Public Offering” shall mean the Company’s initial
distribution of New Securities in an underwritten Public Offering to the general
public pursuant to a registration statement filed with and declared effective by
the Commission pursuant to the Securities Act at a price per New Security of not
less than the product of three (3) and the original purchase price per share for
the Company’s initial round of Series A Preferred Stock (as adjusted for stock
splits, stock dividends or similar recapitalizations) and resulting in net
proceeds to the Company of





--------------------------------------------------------------------------------







not less than $40 million; (v) “New Securities” shall mean any Equity Stock,
including, but not limited to, shares of Common Stock, any security which is
convertible into or exercisable or exchangeable for Common Stock, or any right,
option or warrant to acquire any Common Stock; (vi) “Person” shall mean and
include a natural person, a corporation, a partnership, a limited liability
company, a trust, an unincorporated organization, an educational institution, a
government or any department, agency or political subdivision thereof, or any
other entity; (vii) “Securities Act” shall mean the Securities Act of 1933, as
amended, and any successor statute and the rules and regulations of the
Commission thereunder, as shall be in effect at the applicable time; and (viii)
“Transfer” shall include any direct or indirect sale, assignment, transfer,
pledge (but not including a pledge in favor of the Company), hypothecation or
other disposition of any Option Shares or of any legal or beneficial interest
therein.
Section 10. Reorganization Event.
(a) Upon the occurrence of a Reorganization Event, subject to subsection (b)
below, each outstanding Option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.
(b) In the event that the successor corporation does not assume (within the
meaning of Section 9.2 of the Plan) the Option or an equivalent option is not
substituted, then the Administrator shall, upon written or electronic notice to
the Optionee, provide that either: (i) the Option will become exercisable in
full as of a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Optionee prior to the consummation of the
Reorganization Event; or (ii) the Option will terminate upon consummation of
such Reorganization Event and the Optionee will receive, in exchange therefor, a
cash payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of Option Shares subject to the Option, whether or not
such Option Shares are then vested in full, exceeds (B) the aggregate Exercise
Price of the Option.
(c) If the Option is assumed in connection with a Reorganization Event, then the
Option shall be appropriately adjusted, immediately after such Reorganization
Event, to apply to the number and class of securities which would have been
issuable to the Optionee in consummation of such Reorganization Event had the
Option been exercised in full immediately prior to such Reorganization Event,
and appropriate adjustments shall also be made to the Exercise Price, provided
that the aggregate Exercise Price shall remain the same.
(d) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or to otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
Section 11. Notices. Any notices required or permitted by the terms of this
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, or electronic
transmission, addressed as follows:
 
 
 
 
If to the Company:
 
LendingClub Corporation
 
 
71 Stevenson Street, Suite 300
 
 
San Francisco, CA 94105
 
 
Attn: President
 
 
If to the Optionee:
 
At the address set forth in the Notice of Grant






--------------------------------------------------------------------------------







or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.
Section 12. Governing Law. This Agreement shall be construed and enforced in
accordance with the law of the State of Delaware, without giving effect to the
conflict of law principles thereof.
Section 13. Successors and Assigns. Subject to the provisions of the Plan and
the other provisions hereof, this Agreement shall be for the benefit of and
shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties hereto.
Section 14. Construction. This Agreement and the Option evidenced hereby and by
the Notice of Grant are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan. All decisions of the
Administrator with respect to any question or issue arising under the Plan or
this Agreement shall be conclusive and binding on all persons having an interest
in the Option.
[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------







LENDINGCLUB CORPORATION
Notice of Stock Option Grant
Under 2007 Stock Incentive Plan
Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of LendingClub Corporation (the “Company”):
 
 
 
 
Optionee:
 
_______________
 
 
Grant Date:
 
 
 
Vesting Commencement Date:
 
 
Exercise Price:
 
 
 
 
Number of Option Shares:
 
shares of Common Stock
 
 
Termination Date:
 
 
 
 
Type of Option:
 
Incentive Stock Option
 
 
 
 
Non-Statutory Stock Option
 
 
Vesting Schedule:
 
 

The Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the LendingClub Corporation 2007 Stock Incentive
Plan (the “Plan”). The Optionee further agrees to be bound by the terms of the
Option as set forth in this Notice of Grant and in the Stock Option Agreement
attached hereto as Exhibit A. as well as the terms of the Plan, which is
attached hereto as Exhibit B.
No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon the Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Optionee) or of the Optionee, which rights
are hereby expressly reserved by each, to terminate the Optionee’s Service at
any time for any reason, with or without cause.





--------------------------------------------------------------------------------







 
 
 
 
 
 
 
 
 
 
 
DATED: , 20
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
OPTIONEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 

ATTACHMENTS
Exhibit A - Stock Option Agreement
Exhibit B - 2007 Stock Incentive Plan





--------------------------------------------------------------------------------







NOTICE OF EXERCISE
 
TO:
LendingClub Corporation (the “Company”)

Reference is made to the Notice of Grant, dated , 20 , evidencing an Option (the
“Option”) to purchase an aggregate of shares of Common Stock of the Company at
an exercise price of $ per share. Capitalized terms used but not defined in this
Notice of Exercise have the meanings given to them in the Notice of Grant and
the accompanying Option Agreement and Plan.
I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the Option Shares.
I am paying the Exercise Price for the exercised Option Shares, in accordance
with Section 4 of the Option Agreement, as follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Please issue the stock certificate for the Option Shares (check one):
 
 
 
 
 
¨
 
to me; or
 
 
 
 
 
¨
 
to me and , as joint tenants with right of survivorship.
 
 
 
 
and mail the certificate to me at the following address:
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------







My mailing address for stockholder communications, if different from the address
listed above, is:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Very truly yours,
 
 
Optionee
 
 
Print Name
 
 
Date
 
 
Social Security Number






